We are requested by the motion for additional conclusions of fact to find that the proceeds of the sale of the bonds were not paid to appellants or either of them, but were paid to the First National Bank of Colorado. We find that appellant Smoot sold the bonds in New York City, knowing that the purpose for which he was selling them was to apply the proceeds to the payment of the note which Hattie Crisp and husband had executed to him and Hatch for the land, and which was then either due to them or upon which they were then liable as indorsers to the bank, and that Smoot applied the proceeds to the payment of that note by placing the same in the New York bank to the credit of the First National Bank of Colorado, and directing the amount to be credited on the $5904 note, and that Hatch placed the credit on the note, as he wrote Crisp, September 17, 1890, in Smoot's name, and that both Smoot and Hatch participated in, and were beneficiaries *Page 665 
of, the misappropriation of said funds by the guardian, and are liable therefor. It may be that the First National Bank of Colorado is also, but if it is that does not take away the appellants' liability for their part in the transaction.
We further find that both Smoot and Hatch, as well as the First National Bank of Colorado, all knew and had notice that the purpose in making the sale of the bonds was to apply the proceeds to the payment of the $5904 note, and they aided and assisted in effecting the sale and in the misappropriation of the money to such purpose, and this is what we meant in our original opinion when we said that "the proceeds were paid to appellants for the land named." If Smoot had placed the money to his own credit in New York, and knowing the unauthorized use which the guardian was about to make of it in paying it on this $5904 note, and drew a draft in favor of the First National Bank for it, in order to pay the note on which he was liable as indorser, it certainly could not be contended that he would not be liable. If, on the other hand, he placed the money to the credit of the First National Bank for the purpose of paying the note, and directed it to draw for it and credit the note with the amount, what is the difference? We can see none that would affect his liability.
In view of these conclusions, we overrule the second assignment of error, which complains of the peremptory charge of the court to find for the plaintiff, because no other verdict could have been permitted to stand.
We grant the motion requesting us to find additional conclusions of fact, and find the additional facts above set out, adding our views thereon; and we overrule the motion for a rehearing.
Rehearing denied.
Writ of error refused.